ICJ_059_NuclearTests_NZL_FRA_1973-06-22_ORD_01_NA_08_FR.txt. OPINION DISSIDENTE DE M. IGNACIO-PINTO

Je suis opposé à l’ordonnance rendue ce jour même par la Cour, oc-
troyant à la Nouvelle-Zélande les mêmes mesures conservatoires accor-
dées à cette même date et à quelques heures d'intervalle à l’ Australie dans
l'instance intentée par icelle contre la France.

Mon opposition à la présente ordonnance est fondée sur les mêmes
considérations que j'ai déjà longuement développées dans l’opinion dissi-
dente que j'ai émise en la première affaire sur les Essais nucléaires ( Aus-
tralie c. France). Je vote donc contre, comme j’ai voté contre la pre-
mière ordonnance dans l’affaire Australie c. France.

Mais avant d’aller plus loin, je me permets de faire observer que la
Cour aurait dû, dès le début, prononcer la jonction des deux instances,
ainsi d’ailleurs que certains juges l’avaient demandé.

En effet, dans les deux demandes en indication de mesures conserva-
toires par les deux Etats, l’Australie et la Nouvelle-Zélande, il y a plus
qu’une simple analogie entre les deux demandes. C’est bien d’un même
objet qu'il s’agit, à savoir: obtenir de la Cour que «le Gouvernement
français s'abstienne de procéder à des essais nucléaires provoquant le dépôt
de retombées radioactives sur le territoire» (c’est moi qui souligne)

1) de l’Australie;
2) de la Nouvelle-Zélande, des îles Cook, de l’île Nioué ou des îles Toké-
laou.

Il y a donc identité de l’objet de la demande, il y a également identité
du litigant adverse en cause, la France; enfin à très peu de choses près il y
a identité dans les termes employés dans les demandes.

Dès lors, me semble-t-il, il y avait tout lieu d’ordonner la jonction et de
se prononcer sur la demande en indication de mesures conservatoires des
deux Etats dans une seule ordonnance.

Pour cette raison je vote également contre l’ordonnance rendue
aujourd’hui par la Cour sur la demande néo-zélandaise, et je me bor-
nerai, pour le surplus des moyens que j’invoque à l’appui de mon opinion
dissidente en la présente instance, à renvoyer à ceux que j’ai déjà invo-
qués dans l’affaire Australie c. France.

Mais je saisis l’occasion qui m'est offerte pour modifier quelque peu au
regard de la Nouvelle-Zélande ce que je disais au sujet des expériences
nucléaires entreprises par le Royaume-Uni à Maralinga en Australie
dans les années 1952-1957.

La même argumentation que j'ai suivie pour soutenir que l’Australie
est mal fondée en ses demandes est également valable pour la Nouvelle-

32
164 ESSAIS NUCLÉAIRES (OP. DISS. IGNACIO-PINTO)

Zélande. li faut en outre citer à ce propos les essais auxquels le Royaume-
Uni a procédé dans l'île Christmas, explosions thermonucléaires au sur-
plus, à une distance de 1200 milles des îles Tokélaou, dépendant de l'ad-
ministration néo-zélandaise.

Si donc la Nouvelle-Zélande a pu admettre que le Royaume-Uni faisait
œuvre utile par ses expériences à l'île Christmas, elle est mal fondée en sa
demande pour empêcher le Gouvernement français de faire exploser ses
engins nucléaires en un lieu éloigné de quelque 1400 milles de la Nouvelle-
Zélande.

Et pour ce qui concerne les effets de la radioactivité au sujet desquels on
veut tellement sensibiliser l'opinion publique, il est intéressant de citer
le passage suivant, relevé dans la publication New Zealand and Nuclear
Testing in the Pacific par Nigel S. Roberts, Lecturer in Political Science,
University of Canterbury, page 18, publiée par l’Institute of International
Affairs dont M. Allan Martyn Finlay, Attorney-General de Nouvelle-
Zélande et conseil de ce pays en la présente affaire, est le vice-président.
Cette publication a été faite à Wellington en 1972:

{Traduction du Greffe]

«Avant le début des essais français, un rapport spécial a été pré-
senté au premier ministre, puis à la Chambre des représentants, dans
lequel on essayait d’évaluer ies risques sanitaires que comportaient
pour la Nouvelle-Zélande, comme pour d’autres régions du Pacifi-
que, les essais d'armes nucléaires envisagés par la France. Le rap-
port concluait:

«Les essais d’armes nucléaires effectués jusqu’ici ne présentent
et ne présenteront aucun risque appréciable pour la santé des
habitants de la Nouvelle-Zélande ou des territoires associés du
Pacifique. Les essais francais augmenteront partiellement mais de
Jaçon peu sensible la retombée à longue période dans ces régions.
Les niveaux généraux de cette contamination radioactive dans
lPhémisphère sud resteront en deca de ceux qui existent déjà dans
l’hémisphère nord ... Pour la Nouvelle-Zélande la probabilité que
des niveaux de contamination appréciables soient atteints est
encore plus éloignée que dans le cas des îles du Pacifique. » (C’est moi
qui souligne.)

Si telle est l’opinion non équivoque qu'ont pu avoir les experts en la
matière, dans un rapport officiel non contesté, adressé au premier ministre
et à la Chambre des représentants de Nouvelle-Zélande, cela confirme ma
conviction que cette deuxième affaire des Essais nucléaires revêt également
un caractère politique. Aussi je demeure profondément opposé à l’ordon-
nance indiquant les mesures conservatoires sollicitées par la Nouvelle-
Zélande. La Cour, ce faisant, a outrepassé sa compétence et aurait dû reje-
ter cette demande.

(Signé) L. IGNACIO-PINTO.

33
